Status of the Application
This Office Action is in response to the Amendment and Remarks filed 5 November 2020.
The objection to the Specification is withdrawn in view of Applicant’s amendment.
The objections to the Claims are withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 remains indefinite because it is unclear what the yield of at least 103% is relative to. Applicant argues that the limitation “increase” has been deleted on page 5 of the Remarks. This argument is not found to be persuasive because the claim still does not recite what the yield is relative to. If the yield is relative to a non-sorted seed population, then the claim should be amended to be clear of to what the yield is relative to.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant has amended claim 1 at line 4 to read “the seed population has a thousand seed weight of at least 4.0g”.
	On page 11, paragraph 0032, the Specification describes “more than 4.0g”. The Specification does not appear to provide written description support for “at least 4.0g”, thus the limitation is New Matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott et al (2008, Canadian Journal of Plant Science 88(1): 207-217).
	Elliott et al disclose providing Brassica napus canola cultivar seeds sorted to have a thousand seed weight of at least 4.0g (Very large seed) in Table 1 on page 210. Elliott et al disclose seeding said Brassica seeds (without pesticides) in six-row plots at 200 seeds per 6.1 m row(s) and 0.30 m row-spacing; this works out to a seeding density of approximately 4,368 seeds per 40 m2 or a rate of 4.3 kg/ha (page 209, left column, 2nd paragraph). Elliott et al disclose that the sized seed of cultivar ‘Cyclone’ for example was approximately 3.97 g/1000 seeds (TSW, thousand seed weight as used in the instant Specification). The limitations at instant claims 1 step b. 1) and 2) as well as claim 3 are directed desired outcomes of the claimed method and would be highly relative to the growth conditions under which the “seeding” step in claim 1 is practiced as suggested by Elliott et al. Elliott et al discloses that the larger seed size produced more seedlings in Table 2, and that yield increased with increased seed size on page 211, right column, lines 12-14. Elliott et al disclose that different canola cultivars have different susceptibilities to flea beetle damage and that the damage depends upon the environmental conditions that canola cultivar(s) is grown in (page 209, right column, last paragraph; page 210, left column, 1st paragraph. Elliott et al further disclose that in 1997 the large seeds (1.8-2.0 mm) had lower damage from flea beetle and produced 70 seedlings per row (of 200 planted seed) which would be a 35% establishment rate. Growth stages 11-15 of the BBCH scale represent the seedling stage of Brassica napus. Elliott et al disclose that the large seeds had a relative yield increase over the small seeds of 152% (page 211, right column; 224 g/m2 compared to 147 g/m2 
	See Integra LifeSciences I Ltd. V. Merck KGaA 50 USPQ2d 1846, 1850 (DC SCalif 1999), which teaches that where the prior art teaches all of the required steps to practice the claimed method and no additional manipulation is required to produce the claimed result, then the prior art anticipates the claimed method.
	Applicant argues that Elliott discloses four categories of seed sizes: small, medium, large and very large seeds. See Abstract. Applicant argues that the seeds, when grown in a growth chamber, are grown in a density of 10 seeds planted 2.5 cm apart in rows with 2.5 cm row-spacing. Id. at 208 ("Laboratory Experiment"). Applicant argues that this is a density of 1600 seeds/m2. Applicant argues that at an establishment rate of at least 40%, this would result in at least 640 plants/m2-far above the density recited in the claims. Accordingly, Elliott does not anticipate any of the claims (page 6 of the Remarks).
	Applicant’s arguments are not found to be persuasive. The Examiner notes that instant claim 1b states that the seeding rate must be “sufficient to establish a population…density of 40 to 95 plants per m2”. Elliott et al discloses that seedling establishment for large seeds can vary up to 40% year-to-year on page 210, right column. Hence, it would appear that the method disclosed by Elliott et al would be sufficient to establish the claimed population density.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4 and 8-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al (2008, Canadian Journal of Plant Science 88(1): 207-217) in view of Green et al (2008) and Dickson (January 2014).
	Elliott et al teach providing Brassica napus canola cultivar seeds sorted to have a thousand seed weight of at least 4.0g (Very large seed) in Table 1 on page 210. Elliott et al teach seeding said Brassica seeds (without pesticides) in six-row plots at 200 seeds per 6.1 m row(s) and 0.30 m row-spacing; this works out to a seeding density of approximately 4,368 seeds per 40 m2 or a rate of 4.3 kg/ha (page 209, left column, 2nd paragraph). Elliott et al teach that the sized seed of cultivar ‘Cyclone’ for example was approximately 3.97 g/1000 seeds (TSW, thousand seed weight as used in the instant Specification). The limitations at instant claims 1 step b. 1) and 2) as well as claim 3 are directed desired outcomes of the claimed method and would be highly relative to the growth conditions under which the “seeding” step in claim 1 is practiced as suggested by Elliott et al. Elliott et al teach that different canola cultivars have different susceptibilities to flea beetle damage and that the damage depends upon the environmental conditions that canola cultivar(s) is grown in (page 209, right column, last paragraph; page 210, left column, 1st paragraph. Elliott et al further teach that in 1997 the large seeds (1.8-2.0 mm) had lower damage from flea beetle and produced 70 seedlings per row (of 200 planted seed) which would be a 35% establishment rate. Growth stages 11-15 of the BBCH scale represent the seedling stage of Brassica et al teach that the large seeds had a relative yield increase over the small seeds of 152% (page 211, right column; 224 g/m2 compared to 147 g/m2 respectively). Given the fact that one could readily meet the claim limitations by simply practicing the instantly claimed method in the absence of the flea beetle.
	Elliot et al do not teach harvesting by the straight-cutting technique or using cultivars resistant to glyphosate, glufosinate, an ALS inhibitor or dicamba or 2,4-D.
	Dickson on page 77, 2nd paragraph, teaches that if one of ordinary skill in the art were to harvest canola varieties using the straight-cutting technique that the plants must be fully mature. On page 7 of the instant Specification Applicant states that the BBCH stage 89 is fully ripe (mature).
	Green et al teaches that before the effective filing date of the instant claims, there were canola cultivars having resistance to glyphosate, glufosinate and ALS inhibitors were available to one of ordinary skill in the art and that transgenes were known that could be used to produce canola cultivars resistant to 2,4-D and/or dicamba (page 336, right column, 4th paragraph, and Table 1 on page 337).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of Elliot et al to harvest the canola cultivars using the strait-cutting technique at full maturity given the teachings of Dickson. Further, it would have been obvious to modify the teachings of Elliot et al by substitute the illustrated canola cultivars with canola cultivars taught by Green et al that are tolerant to any one of glyphosate, glufosinate, an ALS inhibitor or dicamba or 2,4-D. The use of a canola hybrid would simply be a design choice based on which cultivar one of ordinary skill in the art would choose. The limitations of instant et al based on one of skill in the art’s desire to control weeds in a canola field. Elliot et al motivates one of ordinary skill in the art to select for larger seed diameter (1.8-2.0mm) because such a selection produces an increased yield and establishment rate.
	Applicant argues that Elliott does not teach or suggest the claimed methods. Green and Dickson do not remedy Elliott's deficiencies. Applicant argues that the PTO relies on Green as disclosing canola cultivars having resistance to glyphosate, glufosinate and ALS inhibitors, and Dickson as teaching that if one were to harvest canola varieties using the straight-cutting technique than the plants must be fully mature, respectively. Applicant argues that accordingly, the combination of Elliott, Green, and Dickson does not render any of the claims obvious (page 6 of the Remarks).
	Applicant’s arguments are not found to be persuasive. The Examiner notes that instant claim 1b states that the seeding rate must be “sufficient to establish a population…density of 40 to 95 plants per m2”. Elliott et al teaches that seedling establishment for large seeds can vary up to 40% year-to-year on page 210, right column. Hence, it would appear that the method disclosed by Elliott et al would be sufficient to establish the claimed population density. It would have been obvious to substitute the cultivars taught by Elliott et al with the varieties taught by Green et al to use herbicide tolerant Brassica plant seed, something that would have been routine in the instant art before the effective filing date of the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
No claims are allowed.
Applicant’s request for an interview on page 6 of the Remarks is acknowledged. Applicant’s request is dismissed at this point, especially in view of the rejection above for New Matter. If after review of the instant Office action Applicant wishes to have an interview to discuss the merits of the rejections, the Examiner will make an effort to schedule a time for such an interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663